Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 3-5, 20, 24, 25, 27, 32, 37, 38, 40-42, 57, 61, 62, 67, and 69 of M. Fang et al., App. No. 16/347,028 (Nov. 3, 2017) are pending and in condition for allowance

Election/Restrictions 

Applicant previously elected of Group I, claims 1, 3-5, 20, 24, 25, 27, 32, 35, 37, without traverse in the Reply to Restriction Requirement filed on March 29, 2021.  Claims 38, 40-42, 57, 61, 62, 67, and 69 to the non-elected invention are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Examiner’s restriction/election requirement is maintained as FINAL.  

Withdrawal Claim Objections

Objections to claims based on informalities are withdrawn in view of Applicant’s amendment.   

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 3, 4, 5 under 35 U.S.C. 102(a)(1) as being anticipated by J. Bercaw et al., 5 Organometallics, 443-450 (1986) (“Bercaw”) is withdrawn in view of Applicant’s amendments.  


Rejoinder

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 38, 40-42, 57, 61, 62, 67, and 69, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record to instant claims 1, 3-5, 20, 24, 38, 40-42, 57, 61, 62, 67and 69 is S. Oishi, WO 2015190072 (2015) (“Oishi-PCT”), English Translation S. Oishi, US 2017/0137552 (2017) (“Oishi-US”) (collectively “Oishi”).  



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Oishi-US at page 10, col. 1, [0096]. Oishi teaches that in the formula (IX), M represents a lanthanoid element, scandium, or yttrium; CpR each independently represents an unsubstituted or substituted indenyl; Ra to W each independently represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms; L represents a neutral Lewis base; and w represents an integer of 0 to 3).  Oishi-US at page 10, col. 1, [0096]. However, Oishi further teaches that in the half metallocene cation complex represented by the general formula (XI), CpR' in the formula represents an unsubstituted or substituted cyclopentadienyl, indenyl, or fluorenyl, with the unsubstituted or substituted indenyl being preferred.  Oishi-US at page 10, col. 2, [0100].  

Significantly, Oishi teaches that Groups represented by R (Ra to Rf in the general formula (IX)) in the silyl amide ligand each independently represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, and at least one of Ra to Rf may preferably represent a hydrogen atom. Oishi teaches that with at least one of Ra to Rf representing a hydrogen atom, the catalyst can be synthesized with ease.  Oishi-US at page 11, col. 1, [0104].  


5C5)2ScN(SiHMe2)2] as a catalyst in the synthesis of “Copolymer K”.  Oishi-US at page 19, col. 1, [0199].  This compound differs from the  claim 1 compounds in that when L1 is N(SiR4R5R6)2, claim 1 requires that R4, R5, R6 are all C1-C5-alkyl.  However in the Oishi compound, one of R4, R5, R6 is hydrogen.  

Oishi does not motivate one of ordinary skill in the art to first select prior art compound [(Me5C5)2ScN(SiHMe2)2] and thereafter make the specific structural modification of replacing the Si-H with Si-alkyl so as to arrive at a to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties.  MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  It is noted that the prior art and claimed compounds are related as next adjacent homologs.  MPEP § 2144.09(II).  However, the Examiner must still articulate motivation to select the prior art compound and motivation to modify.  Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012); MPEP § 2144.09(III).  Under these facts, such motivation to so modify Oishi compound [(Me5C5)2ScN(SiHMe2)2] is lacking at least because Oishi teaches that preferably, one R group is hydrogen.  MPEP § 2144.09(VI).  





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Smith compound RN 37205-32-6 differs from the compounds of the instant claims because instant claims 25, 27, 32, and 37 all require at least one R9 to be C1-C5-alkyl, wherein in the Smith compound, all corresponding R9 identities are hydrogen.  Motivation to structurally modify the above compound by replacing a hydrogen with an alkyl group is absent as the art of record does not provide a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622